528 So.2d 548 (1988)
The STATE of Florida, Appellant,
v.
Michael ADAMS, Appellee.
No. 87-1514.
District Court of Appeal of Florida, Third District.
July 26, 1988.
Robert A. Butterworth, Atty. Gen., and Debora J. Turner, Asst. Atty. Gen., for appellant.
Bennett H. Brummer, Public Defender, and Karen M. Gottlieb, Asst. Public Defender, for appellee.
Before HUBBART, NESBITT and JORGENSON, JJ.
PER CURIAM.
The state appeals from an order wherein the trial court imposed sentence upon Michael Adams but failed to provide written reasons for its downward departure from the sentencing guidelines. The state claims, and Adams concedes, that the trial court erred in not providing written reasons for its departure as required by Florida Rule of Criminal Procedure 3.701(d)(11). Accordingly, we vacate the sentence and remand with directions to the trial court to provide written reasons supporting the departure sentence. See State v. Frederick, 525 So.2d 491 (Fla. 3d DCA 1988); State v. Wilson, 523 So.2d 178 (Fla. 3d DCA 1988); Daughtry v. State, 521 So.2d 208 (Fla. 2d DCA 1988).
Sentence vacated and cause remanded for resentencing.